PER CURIAM.
Melvin Mills appeals his conviction for throwing a deadly missile at a vehicle. We affirm his conviction without discussion. Mills also challenges his 1995 guidelines sentence. The Florida Supreme Court recently held that chapter 95-184, Laws of Florida, which contained the 1995 sentencing guidelines, is unconstitutional as viola-tive of the single-subject rule. See Heggs v. State, 759 So.2d 620 (Fla. 2000). Mills committed his offense on August 16, 1996, which puts him within the appropriate *798“window” outlined in Trapp v. State, 760 So.2d 924 (Fla.2000). The record does not reveal whether Mills’ sentence would have been permissible under the 1994 guidelines. Consequently, we remand this case to the trial court for reconsideration of Mills’ sentence. See Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000).
FULMER, A.C.J., NORTHCUTT and DAVIS, JJ., Concur.